Order entered June 7, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00267-CV

                   FAR EAST MACHINERY CO., Appellant

                                         V.

                 ISABEL ARANZAMENDI, ET AL., Appellees

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-05668-E

                                      ORDER

      Before the Court is appellant’s June 3, 2021 unopposed motion to extend

time to file its brief. Appellant seeks a fourteen-day extension.

      We GRANT the motion and ORDER the brief be filed no later than June

22, 2021.

                                              /s/    CRAIG SMITH
                                                     JUSTICE